TJOFLAT, Chief Judge,
specially concurring in which ATKINS, Senior District Judge, joins:
I concur in the court’s disposition because I believe it to be mandated by Bailey v. USX Corp., 850 F.2d 1506 (11th Cir.1988). I write separately because I am convinced that Bailey and the cases it relied upon for the result it reached were wrongly decided. If this panel were not constrained by previous decisions of our court, see Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc) (prior decisions of Eleventh Circuit, panel or en banc, cannot be “overruled by a panel but only by the court sitting en banc”), I would hold that the anti-retaliation provision of Title VII of the Civil Rights Act of 1964, § 704, 42 U.S.C. § 2000e-3(a) (1982), does not proscribe the retaliatory conduct alleged in this case and that it is inappropriate to imply a cause of action for money damages in a Title VII case.
I divide this special concurrence into two parts. The first examines Title VII’s purposes and its remedial scheme and demonstrates that Title VII's anti-retaliation provision, section 2000e-3(a), was not intended to grant a cause of action for money damages against employers who, after termination of the employment relationship, engage in retaliatory blacklisting or adverse comment against their former employees. In part II, I argue that the Bailey panel’s creation of an implied cause of action for damages in Title VII cases was based on an inadequate inquiry into whether Congress intended to create such a remedy.
I.
The purposes of Title VII are (1) to enhance the opportunity of minorities to “be hired on the basis of merit,” see 110 Cong. Rec. 6549 (1964) (remarks of Senator Humphrey introducing Civil Rights Bill in Senate), and (2) to “eliminate ... discrimination in employment based on race, color, religion, or national origin,” H.R.Rep. No. 914, 88th Cong., 2d Sess., reprinted in 1964 U.S.Code Cong. & Admin.News 2355, 2391, 2401; see H.R.Rep. No. 238, 92d Cong., 2d Sess., reprinted in 1972 U.S. Code Cong. & Admin.News 2137, 2141 (adding gender as one of the bases upon which an employer is forbidden to discriminate); see also Alexander v. Gardner-Denver Co., 415 U.S. 36, 44, 94 S.Ct. 1011, 1017, 39 L.Ed.2d 147 (1974). “Cooperation and voluntary compliance were selected as the preferred means of achieving th[ese] goal[s].” Gardner-Denver, 415 U.S. at 44, 94 S.Ct. at 1017. To this end, Congress created the Equal Employment Opportunity Commission (EEOC) to entertain the grievances of employees and job applicants. Id. The EEOC’s function is to settle disputes through conference, conciliation, and persuasion rather than to adjudicate claims or impose administrative sanctions, because conciliation promotes greater harmony in the workplace. See H.R.Rep. No. 238, supra, reprinted in 1972 U.S.Code Cong. & Admin.News at 2144.
*1537In the event that conciliation fails, the EEOC or an individual grievant can turn to the courts for equitable remedies. Title 42 U.S.C. § 2000e-5(g) provides, in pertinent part:
If the court finds that the [employer] has intentionally engaged in or is intentionally engaging in an unlawful employment practice charged in the complaint, the court may enjoin the [employer] from engaging in such unlawful employment practice, and order ... reinstatement or hiring of employees, with or without back pay ... or any other equitable relief as the court deems appropriate.
(Emphasis added); see also H.R.Rep. No. 914, supra, reprinted in 1964 U.S.Code Cong. & Admin.News at 2405. Congress thus gave the courts the power (1) to restore an unlawfully terminated employee to his job with back pay, (2) to promote an employee who is unlawfully denied a chance to get ahead and to award back pay at the higher grade, and (3) to require an employer to hire a job applicant who has been unlawfully denied a position and to award the applicant back pay. See id., reprinted in 1964 U.S.Code Cong. & Admin.News at 2405, 2415-16.
Indeed, Congress did not authorize the courts to grant legal remedies (compensatory and punitive damages) because such relief could not achieve the congressional purposes behind Title VII. See Van Hoomissen v. Xerox Corp., 368 F.Supp. 829, 837 (N.D.Cal.1973) (Congress intended Title VII as tool for ensuring equal opportunity in employment not as device for punishing those who frustrate that goal). Congress intended that, with discrimination eliminated from the workplace, all persons seeking work would have equal opportunity to find jobs and, once hired, to enjoy the attendant salary, security, and opportunity for advancement. Consistent with the goal of creating an accessible and secure workplace, the eongressionally enacted remedies contemplate an ongoing employment relationship between the disputants. An award of back pay, although taking the form of monetary relief, is intertwined with equitable remedies designed to perpetuate or create the employment relationship. See Johnson v. Georgia Highway Express, Inc., 417 F.2d 1122, 1125 (5th Cir.1969) (“The demand for back pay is not in the nature of a claim for damages, but rather is an integral part of the statutory equitable remedy_”). Although an award of money damages would undeniably relieve economic loss already suffered by a Title VII grievant,1 money damages could not restore a wrongfully discharged employee to his job; it could not obtain for a deserving employee the promotion, prestige, and privileges he seeks; and finally, it could not obtain for a discriminated-against applicant the job, continuing wages, and security he desires.
When enacting Title VII, Congress recognized that where aggrieved persons must file charges or otherwise participate in Title VII actions against current or prospective employers in order to obtain a remedy, employers can put enormous pressure on those persons in order to dissuade them from taking the necessary action. For this reason, Congress included in Title VII an anti-retaliation provision to ensure that employees and job applicants “cannot be penalized for resorting to the legal procedures that Congress has established in order to right eongressionally recognized wrongs.” East v. Romine, Inc., 518 F.2d 332, 340 (5th Cir.1975), overruled on other grounds sub nom., Burdine v. Texas Dep't. of Community Affairs, 647 F.2d 513, 514 & n. 4 (5th Cir. May 1981). That provision is contained in section 2000e-3(a), which provides:
It shall be an unlawful employment practice for an employer to discriminate against any of his employees or applicants for employment ... because [the employee or applicant] has opposed any practice made an unlawful employment practice by [Title VII], or because he has made a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing under this subchapter.
*1538The sort of discrimination contemplated by section 2000e-3(a) is obvious: because a job applicant or employee has engaged in protected conduct, the employer refuses to hire the applicant or to promote the employee, or cuts the employee’s wages, fires him, or makes working conditions so intolerable for him that a “constructive discharge” occurs. In each of these cases, the current or prospective employer has control over the conditions of the workplace and is in a position to correct the acts of discrimination. A court of equity can remedy the discriminatory conduct by issuing coercive orders, enforceable through the court’s civil contempt power, requiring the employer to restore the employee to the status quo ante and to prevent recurrence of the discrimination, while preserving (or creating) the employment relationship. A court of law, however, is powerless to help the retaliated-against job applicant or employee other than by putting money in his pocket.
Moreover, although courts can make reasonable approximations when awarding back pay, they cannot possibly assess future damages — those beyond the date of trial — with reasonable certainty. The employment relationship’s continued success or its termination due to lawful causes is highly speculative, especially in the case of the job applicant, where there is no employment history whatsoever. A trier of fact cannot know how long the grievant would have stayed on the job or what raises, bonuses, commissions, etc., he might have earned had he been hired or retained. Although there is also no employment history when a wrongfully rejected job applicant brings a Title VII action against a prospective employer, the problem of assessing future damages does not arise under the equitable remedial scheme provided by Congress for job applicants and employees alike. The job applicant can obtain equitable relief that puts him on the job and entitles him to future benefits for as long as he remains employed; no trier of faet must attempt to identify what those benefits would have been. This Title VII remedy is equally available to the person whose former employer has “blacklisted” him and who cannot find a job as a result: he seeks equitable relief, as a job applicant, against the prospective employer who has refused to hire him because of his participation in Title VII activity, not against the former employer. It is only the prospective employer who is in a position to make the “blacklisted” applicant whole in the sense contemplated by Congress — by providing him a job and the attendant status, security, and salary (plus back pay) for as long as he remains on the job.2
The foregoing illustrates both why Congress envisioned only equitable relief and why Congress gave a cause of action only to current employees and job applicants. See 42 U.S.C. § 2000e-3(a) (prohibiting an employer from retaliating “against any of his employees or applicants for employment”) (emphasis added); id. § 2000e(f) (defining “employee,” for the purposes of Title VII, as “an individual employed by an employer”). Congress, in enacting section 2000e-3(a), was not interested in granting a right of.action against someone not in a position to remedy the wrong by offering new or continued employment to the party who has been wrongfully denied that employment. Our opinion in Bailey, however, creates a damages action for persons outside a current (or prospective) employment relationship.3 Under Bailey’s analy*1539sis, when a person s employment is terminated, even in a manner that does not violate Title VII,4 he obtains by operation of law a potential right of action for damages against his ex-employer.5 If, at any time after the lawful termination of that employment relationship, the former employer “retaliates” successfully against the ex-employee (i.e., causes other employers not to hire him) because the former employee once exercised Title VII rights (against any employer, past or present), the former employer is liable for money damages. In short, every employee who leaves the employment of any employer subject to Title VII can sue the previous employer any time that employer “retaliates” against him, although the former employee does not seek re-employment from the ex-employer. All he must show is that the former employer hindered his employment potential and that, as a result, he suffered some economic loss.
II.
Because Title VII creates no express legal remedy, only a scheme of equitable remedies, a legal remedy can exist only by implication. The Bailey panel, departing from our precedent that damages are unavailable under Title VII, see Walker v. Ford Motor Co., 684 F.2d 1355, 1364 (11th Cir.1982), held that an implied cause of action for damages exists against a former employer for violation of section 2000e-3(a), Bailey, 850 F.2d at 1509. In my view, the Bailey panel implied a cause of action without sufficient inquiry into the decisive issue of congressional intent.
In recent years, the Supreme Court has frequently addressed the question of when courts may appropriately imply rights of action in statutory schemes. As Congress enacted more comprehensive and complex statutes in the 1970’s, see Merrill Lynch, Pierce, Fenner & Smith v. Curran, 456 U.S. 353, 377 n. 59, 102 S.Ct. 1825, 1838 n. 59, 72 L.Ed.2d 182 (1982), the courts’ prior practice of implying statutory causes of action somewhat routinely had to be replaced with a more rigorous approach. Id. at 377, 102 S.Ct. at 1838-39; see Liberty Nat’l Ins. Holding Co. v. Charter Co., 734 F.2d 545, 558 (11th Cir.1984). In Cort v. Ash, 422 U.S. 66, 95 S.Ct. 2080, 45 L.Ed.2d 26 (1975), therefore, the Supreme Court outlined a four-factor test for determining the existence of a statutorily implied cause of action:
First, is the plaintiff “one of the class for whose especial benefit the statute was enacted” — that is, does the statute create a federal right in favor of the plaintiff? Second, is there any indication of legislative intent, explicit or implicit, either to create such a remedy or to deny one? Third, is it consistent with the underlying purposes of the legislative scheme to imply such a remedy for the plaintiff? And finally, is the cause of action one traditionally relegated to state law, in an area basically the concern of the States, so that it would be inappropriate to infer a cause of action based solely on federal law?
Id. at 78, 95 S.Ct. at 2088 (citations omitted).
*1540Subsequent Supreme Court opinions have made it clear that the central inquiry under Cort is congressional intent, see Transamerica Mortgage Advisors, Inc. v. Lewis, 444 U.S. 11, 15-16, 100 S.Ct. 242, 245, 62 L.Ed.2d 146 (1979); Touche Boss & Co. v. Redington, 442 U.S. 560, 575, 99 S.Ct. 2479, 2489, 61 L.Ed.2d 82 (1979), and that all four Cort factors are relevant in determining that intent, see Daily Income Fund, Inc. v. Fox, 464 U.S. 523, 536, 104 5.Ct. 831, 838, 78 L.Ed.2d 645 (1984); Touche Ross, 442 U.S. at 575-76, 99 S.Ct. at 2489. This court has followed the approach outlined in Cort and its progeny. See, e.g., Liberty Nat’l Ins., 734 F.2d at 558. The Bailey panel, however, found an implied cause of action for damages without even attempting to determine, under the four-factor test, whether Congress intended to permit suit for damages under Title VII. Had the panel done so, it would no doubt have concluded that the second, third, and fourth factors were not satisfied.
With regard to the second factor identified as relevant by the Supreme Court in Cort — legislative intent to create a remedy — I have searched the legislative history of Title VII in vain for any substantial support for Bailey’s conclusion that Congress intended the anti-retaliation provision, 42 U.S.C. § 2000e-3(a), to provide a cause of action for money damages. To the contrary, what little can be gleaned from the legislative record points to the opposite conclusion. In explaining and introducing the Civil Rights Bill, Senators Humphrey, Clark, and Case refer to the fact that Title VII’s relief provision was modeled on the National Labor Relations Act (NLRA), see 29 U.S.C. § 160(c) (1982). See 110 Cong.Rec. 6549 (remarks of Senator Humphrey), 7214 (remarks of Senators Clark and Case). The NLRA provision had been interpreted by the Supreme Court as not allowing punitive or compensatory damages. See UAW v. Russell, 356 U.S. 634, 645, 78 S.Ct. 932, 939, 2 L.Ed.2d 1030 (1958); Consolidated Edison Co. v. NLRB, 305 U.S. 197, 235-36, 59 S.Ct. 206, 219, 83 L.Ed. 126 (1938). “ ‘[T]he similarity of the two statutes and the fact that Congress was aware that neither punitive nor compensatory damages were allowed under the National Labor Relations Act leads to the firm belief that Congress did not intend that any money damages ... would be granted under [Title VII].’ ” Harrington v. Vandalia-Butler Bd. of Educ., 585 F.2d 192, 197 (6th Cir.1978) (quoting Van Hoomissen v. Xerox Corp., 368 F.Supp. 829, 837 (N.D.Cal.1973)), cert. denied, 441 U.S. 932, 99 S.Ct. 2053, 60 L.Ed.2d 660 (1979).6
Furthermore, Congress’ inclusion in Title VII of a specific, well-defined remedial scheme weighs strongly against implying an additional scheme to effectuate legislative intent. See Middlesex County Sewerage Auth. v. Nat’l Sea Clammers Ass’n, 453 U.S. 1, 14-15, 101 S.Ct. 2615, 2623, 69 L.Ed.2d 435 (1981) (“In the absence of strong indicia of a contrary congressional intent, we are compelled to conclude that Congress provided precisely the remedies it considered appropriate.”); Transamerica Mortgage Advisors, 444 U.S. at 20-21, 100 S.Ct. at 247 (“[WJhere a statute expressly provides a particular remedy or remedies, a court must be chary of reading others into it.”).
Without citing any legislative materials, the Bailey panel asserted that a cause of action for damages against employers who “blacklist” their former employees is warranted because “a strict and narrow interpretation of the word ‘employee’ to exclude former employees would undercut the obvi*1541ous remedial purposes of Title VII.”7 850 F.2d at 1509. Title VII, however, specifically provides a remedy for the ex-employee who has been subject to the deplorable practice of employer blacklisting. If the former employer’s retaliatory comments about the employee’s exercise of Title VII rights cause injury to the employee, it is because other employers refuse to hire him. The former employee, as a job applicant, has a Title VII remedy for his injury against these other employers: in making it unlawful for an employer to discriminate against an applicant for employment because that person “has made a charge, testified, assisted, or participated in any manner in an [EEOC] investigation, proceeding, or hearing,” see 42 U.S.C. § 2000e-3(a), Congress did not limit the statute’s reach to the employer against whom such a charge was levied; rather, the statute also covers those who reject a job applicant because he has complained to the EEOC about a third party. Therefore, the courts do not need to imply a new cause of action in order to provide the applicant with a remedy: an individual who cannot find work because of retaliatory blacklisting brought about by a former employer can obtain relief, under Title VII’s express provisions, from those employers who have rejected his job application based on his involvement in an EEOC matter. In sum, Title VII already gives the grievant the relief he wants — the new job with all its attendant benefits, plus an award of back pay to remedy his past economic loss.
Turning to the third of Cort’s four factors, the question is whether a cause of action in money damages is “consistent with the underlying purposes of the legislative scheme.” 422 U.S. at 78, 95 S.Ct. at 2088. My earlier discussion explains why such a cause of action is not at all consistent either with Title VII’s remedial scheme or with its substantive purposes. As I note above, Congress’ goal in enacting Title VII was not to punish recalcitrant employers but to ensure equal opportunity in employment and a discrimination-free workplace. Congress did not grant the courts power to award legal remedies because only equitable relief in the form of a coercive order against a current or prospective employer could make the wronged employee or job applicant whole in the sense of guaranteeing ongoing employment in a discrimination-free workplace. When, in addition, compensation for the economic loss suffered by a wronged employee or job applicant is necessary to make the aggrieved party whole, compensation is available in the form of back pay, expressly designed by Congress as a complement to the statutory equitable remedies, awarded in the same coercive order.
As for the final Cort factor, a remedy at law for retaliatory blacklisting need not be implied because the common law already provides a remedy. States (including the parties’ own state, Georgia), have long recognized the tort of malicious and intentional interference with contract. See, e.g., Luke v. Du Pree, 158 Ga. 590, 124 S.E. 13, 16 (1924) (“[A]n injury [to a property right created by contract] amounts to a tort for which the injured party may seek compensation by an action in tort for damages.... [T]he term ‘malicious’ or ‘maliciously’ means any unauthorized interference, or any interference without legal justification or excuse.”). See generally Restatement (Second) of Torts § 766 (1979). Under this general principle, malicious, intentional interference with an employment relationship is actionable. See, e.g., Nager v. Lad’n Dad Slacks, 148 Ga.App. 401, 251 S.E.2d 330, 333 (1978). If the ex-employer “retaliates” against his former employee by commenting adversely on the employee’s pro*1542tected conduct — implying, for instance, that the former employee was a troublemaker— and if the comment causes a new employer to fire the employee, then the employee would have the same state law cause of action against the first employer as he would have against any third party who “maliciously and intentionally” interfered with his new employment.8
Similarly, the common law recognizes the tort of interference with prospective economic advantage. See Restatement (Second) of Torts § 766B (1979). According to the Restatement (Second) § 766B:
One who intentionally and improperly interferes with another’s prospective contractual relation ... is subject to liability to the other for the pecuniary harm resulting from loss of the benefits of the relation, [where] the interference consists of
(a) inducing or otherwise causing a third person not to enter into or continue the prospective relation....
Thus, if a job applicant can show that a prospective employer would probably have hired him but for his former employer’s hostile retaliatory comments about his Title VII activity, the rejected applicant has a common law cause of action against the former employer.
III.
I conclude that section 2000e-3(a), properly analyzed, implies no cause of action for money damages, nor does it grant any cause of action to an ex-employee against a former employer who retaliates against the ex-employee after the legitimate termination of their employment relationship. Congress specifically provided a comprehensive scheme of equitable, not legal, remedies designed to promote ongoing employment in a discrimination-free workplace. Burke, the former employer in this case, having lawfully terminated Sherman’s employment, was placed in the same position as a third party who had never had an employment relationship with Sherman. Title VII does not prevent such parties from voicing their opinions about a person’s participation in an EEOC action. If, in so doing, Burke causes Sherman to lose work with another employer, then Sherman still has his common law remedies against Burke as well as his Title VII remedies against the new employer. Being bound, however, to follow our circuit precedent, I must concur in the court’s disposition.

. When a job applicant or employee prevails in a Title VII action and is hired or reinstated, that person suffers no future economic loss; her earning capacity is restored along with her job.


. Significantly, in order to make out a damages claim against the former employer whose blacklisting has prevented the ex-employee from working elsewhere, the ex-employee would have to show that a particular employer would have hired him but for the retaliatory comments concerning his involvement in activity protected by Title VII. This sort of discrimination — based on the employee’s protected activity — is precisely what he must show in order to make out a section 2000e-3(a) claim as a job applicant against the prospective employer. Congress foresaw this situation and expressly provided a remedy — but against the new employer, not against the former employer.


. Shortly before Bailey, a panel of this court endorsed the position of several other courts that Title VII can extend to claims against covered employers who interfere with an individual’s employment opportunities with a third party. Pardazi v. Cullman Medical Center, 838 F.2d 1155, 1156 (11th Cir.1988) (citing Lutcher v. Musicians Union Local 47, 633 F.2d 880, 883 n. 3 *1539(9th Cir.1980); Sibley Memorial Hosp. v. Wilson, 488 F.2d 1338, 1340-41 (D.C.Cir.1973)). In Pardazi, however, the plaintiff alleged a violation of 42 U.S.C. § 2000e-2(a)(l), which makes it unlawful "to discriminate against any individual with respect to his compensation, terms, conditions, or privileges of employment.” (Emphasis added.) Without expressing any opinion on the wisdom of extending Title VII coverage to such claims, I note the contrast between the open-ended language of section 2000e-2(a)(l) and the limiting terminology of section 2000e-3(a). See supra.


. Of course, when there has been an "unlawful” termination under Title VII, the employee has an action in equity against his former employer, as I have explained in the text. See supra at 1537.


. Such a cause of action against a former employer who has fired an employee for legitimate reasons but has blacklisted that employee for filing an EEOC claim cannot be characterized as equitable monetary relief. Because the employee is not entitled to get his job back from the employer, equity can force the employer to do nothing that would make the employee whole; any award of damages against the employer would merely be a garden-variety damage award.


. In addition to the dearth of support in the legislative history for Bailey's holding, the language of section 2000e-3(a) itself plainly militates against interpreting the statute to provide any implied cause of action in such cases as the one before the Bailey court and the one before us now, i.e., suits against employers who have engaged in retaliatory blacklisting of their former employees. The statute provides that it shall be unlawful for an employer to retaliate against "any of his employees or applicants for employment.” That Congress specifically referred to "applicants for employment" in addition to "employees" makes it unlikely that Congress intended the term "employee” to be interpreted broadly to cover former employees; if Congress wished the statute to reach former employees, it could have simply used words to that effect, as it did with respect to job applicants.


. In support of its interpretation, the Bailey court cites cases construing the anti-retaliation provisions of the Age Discrimination in Employment Act (ADEA) and the Fair Labor Standards Act (FLSA). Bailey, 850 F.2d at 1509 (citing EEOC v. Cosmair, Inc., 821 F.2d 1085 (5th Cir.1987), and Dunlop v. Carriage Carpet Co., 548 F.2d 139 (6th Cir.1977)). These cases, however, are inapposite. In contrast to Title VII, which expressly limits the relief available under the statute to equitable relief, see 42 U.S.C. § 2000e-5(g), both the FLSA and the ADEA provide that any employer who violates their anti-retaliation provisions shall be liable for such "legal or equitable relief” as may be appropriate, see 29 U.S.C. §§ 216(b) (penalties for violating FLSA), 627(c)(1) (judicial relief under ADEA) (emphasis added).


. Although the law is less settled when the employment contract is terminable at will, there is considerable authority to the effect that malicious and intentional interference with employment relationships is nonetheless actionable. See, e.g., Wagenseller v. Scottsdale Memorial Hosp., 147 Ariz. 370, 710 P.2d 1025, 1041-42 (1985); Nager v. Lad’n Dad Slacks, 148 Ga.App. 401, 251 S.E.2d 330, 333 (1978); see also Roseman v. Hassler, 382 F.Supp. 1328, 1340-41 (W.D. Pa.1974) (applying Pennsylvania law), aff’d sub nom., Roseman v. Indiana University, 520 F.2d 1364 (3d Cir.1975), cert. denied, 424 U.S. 921, 96 S.Ct. 1128, 47 L.Ed.2d 329 (1976); cf. Truax v. Raich, 239 U.S. 33, 39, 36 S.Ct. 7, 9, 60 L.Ed. 131 (1915) (“The fact that the employment is at the will of the parties, respectively, does not make it one at the will of others."). See generally Restatement (Second) of Torts § 766 comment g.